Order entered March 13, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-00858-CR

                     JOSHUA RYAN FLANAGIN, Appellant

                                              V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 354th Judicial District Court
                             Hunt County, Texas
                       Trial Court Cause No. 32550CR

                                       ORDER

      The reporter’s record, originally due September 17, 2019, is overdue. On

January 29, 2020, we ordered court reporter Julie Vrooman not to sit until the

reporter’s record was filed. Although Ms. Vrooman told the Clerk of this Court

several weeks ago by telephone she had the record nearly completed, to date, the

reporter’s record still has not been filed.

      This appeal cannot proceed without the reporter’s record. Therefore, we

ORDER the trial court to conduct a hearing no later than March 27, 2020, at
which Ms. Vrooman is present, to determine (1) why the reporter’s record has not

been filed, (2) the date it will be filed, and (3) what steps need to be taken to ensure

the record is filed by that date.

       The trial court shall make its findings concerning the reporter’s record in

writing. The findings shall be filed in a supplemental clerk’s record no later than

March 30, 2020. A supplemental reporter’s record of the hearing shall also be

filed no later than March 30, 2020.

       Our order that Ms. Vrooman not sit as a reporter until she has filed the

record remains in effect.

       We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Keli Aiken, Presiding Judge, 354th Judicial District Court; Susan

Spradling, Hunt County District Clerk; Julie Vrooman, official court reporter,

354th Judicial District Court; the Hunt County Auditor’s Office and counsel for all

parties.

       We ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated when the supplemental records containing

the trial court’s findings are filed or when the Court deems it appropriate to do so.

       .


                                               /s/    CORY L. CARLYLE
                                                      JUSTICE